DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-4 do not make definite the indefinite limitation in claim 2.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 14, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (US 2012/0223345) (“Tomoda”).
With regard to claim 1, figure 2B of Tomoda discloses a display device, comprising: a substrate 10 having a plurality of metal pads (portion of pad electrode 19 under exposed first electrode 14 from first insulation layer 16, fig. 2B); and a plurality of semiconductor light emitting devices (13, 12, 11, 14) electrically connected to the metal pads (portion of pad electrode 19 under exposed first electrode 14, fig. 2B), wherein the substrate 10 comprises: a lower wiring (portion of pad electrode 19 overlapping with first insulation layer 16, fig. 2B) made of a conductive material (“Al”, par [0043]): and an insulating layer 18 covering the lower wiring (portion of pad electrode 19 overlapping with first insulation layer 16, fig. 2B), wherein the metal pads (portion of pad electrode 
Applicant's claim 1 does not distinguish over the Tomoda reference regardless of the process used to form the semiconductor light emitting devices because only the final product is relevant, not the process of making such as through self-assembly. 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
With regard to claim 2, figure 2B of Tomoda discloses a side surface portion (vertical portion of 16 on side surface S1, fig. 2B) of the passivation layer 16 covers a side surface portion S1 of the semiconductor light emitting device (13, 12, 11) and an extension portion (16 below 14 and 11, fig. 2B) extending from the side surface portion (vertical portion of 16 on side surface S1, fig. 2B) to cover the one end portion (bottom of 11, fig. 2B), and the width of the second portion (length from inner edge of 16 under 
	With regard to claim 3, figure 2B of Tomoda discloses that the extension portion (16 below 11, fig. 2B) is formed in a hollow shape to have an outer circumference (outer edge of 16 below 11, fig. 2B) and an inner circumference (inner edge of 16 below 14, fig. 2B), and a width of the second portion is a distance between the outer circumference and the inner circumference (length from inner edge of 16 under 14 to outer edge of 11 in fig. 2B).
With regard to claim 6, figure 2B of Tomoda discloses a maximum width of the metal pad (portion of 19 under exposed 14) is a diameter or a diagonal distance of a portion of the metal pad (portion of 19 under exposed 14) exposed to the outside.
With regard to claim 7, figure 2B of Tomoda discloses that the portion of the metal pad (portion of 19 under exposed 14) exposed to the outside has a shape in which the one end portion (bottom of first conductive layer 11 in fig. 2B) is reduced to 25 to 75%.
With regard to claim 8, figure 2B of Tomoda discloses that the first portion (portion of 14 uncovered by 16 below 11 in fig. 2B) is formed in the same shape as the portion of the metal pad (portion of 19 under exposed 14) exposed to the outside.
With regard to claim 9, figure 2B of Tomoda discloses that the portion of the metal pad (portion of 19 under exposed 14, fig. 2B) exposed to the outside is disposed at the center of the one end portion (bottom of 11 in fig. 2B).
With regard to claim 14, figure 2B of Tomoda discloses as a maximum width of the metal pad (portion of 19 under exposed 14, fig. 2B) is set to a range of the width of 
With regard to claim 23, figure 2B of Tomoda discloses that the width of the second portion (portion of 46 below 14 and 11 in fig. 2B) is a maximum width of the passivation layer 16 being overlapped with the active layer 12.
With regard to claim 25, figure 2B of Tomoda discloses that the passivation layer 16 comprises a through hole (hole through 16 exposing 14) to expose the conductive electrode 14, and wherein a width of the through hole (hole through 16 exposing 14) is substantially same with the maximum width of the metal pad (portion of 19 under exposed 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 2012/0223345) (“Tomoda”) in view of Chang et al. (US 2016/0181476) (“Chang”).

	However, figs. 17-20 of Chang discloses that the conductive electrode 130 comprises a protruding portion (portion of 130 within through hole of 140) formed to overlap with the passivation layer 140 and protruding through the through hole (through hole of 140).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda as the bottom conductive contact as taught in Chang in order to adhere the LED with the contact pads. See par [0056] of Chang. 
With regard to claim 10, Tomoda does not disclose that the metal pad comprises an alloy made of at least two or more combinations of Bi, In, Pb, Sn and Ag.
However, figs. 17-20 of Chang discloses that the metal pad 304 comprises an alloy made of at least two or more combinations of Bi, In (“indium, bismuth”, par [0056]), Pb, Sn and Ag.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda as the bottom conductive contact as taught in Chang in order to adhere the LED with the contact pads. See par [0056] of Chang. 
With regard to claim 11, figure 6B of Tomoda discloses that the conductive electrode 44 comprises a plurality of metal layers made of different metals (“Ti/Pt/Au”, par [0063]).


s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 2012/0223345) (“Tomoda”) in view of Chu et al. (US 2015/0362165) (“Chu”). 
With regard to claim 12, Tomoda does not disclose that the semiconductor light emitting device includes an n-type electrode and a p-type electrode.
However, figure 3 of Chu discloses that the semiconductor light emitting device includes an n-type electrode (“common n-type electrode cathode bar”, par [0077]) and a p-type electrode (“conductive metal layers 36 as a p-type electrode metal layers”, par [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda with the p-type electrode metal layers as taught in Chu in order to provide a vertical type LED as the light engine array having an active matrix on the backplane.  See par [0012] of Chu. 
With regard to claim 13, figures 4B and 6B of Tomoda discloses an insulating material (“insulating body 50”, par [0080]) is filled between the semiconductor light emitting devices (43, 42, 41) to form a planarizing layer (“insulating body 50”, par [0080]). 
Tomoda does not disclose an upper wiring electrically connected to the n-type electrode.
However, figures 18-20 of Chu discloses and an upper wiring (“metal conductive line”, par [0117]) electrically connected to the n-type electrode (“n-type electrode”, par [0117]).
.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/6/2021